The burden was upon the defendants railway company and city to show that the poles were in the traveled part of the street by virtue of legislative authority, directly or representatively given. Proof tending to so show was not produced. Authority was not expressly given. Authority to electrify was not in any measure authority to so appropriate the streets by placing the poles in them, because there was not proof *Page 297 
that in 1884, or thereabouts, it was reasonably necessary, or within the legislative knowledge or intention or within judicial notice it was deemed reasonably necessary, that for the purpose of electrification the poles should be placed as they were. There is no proof that such placing could have been deemed reasonably essential to the electrification. Therefore, there was not given the authority expressly or through necessary implication to so place them. Acquiescence on the part of the state or municipal authorities did not constitute or operate as the authority. Under the power to electrify, in the absence of any consent or direction on the part of the state locating the poles, the railway company, irrespective of any statute or ordinance so providing, was bound, as a matter of law, to so place the poles that the use of the street by the public should not be unnecessarily impaired or rendered dangerous. Its duty was, not to do that within the street which was most advantageous to itself and its patrons, but in so far as was practicable and consistent with its use of electricity as a motive power, to refrain from obstructing the street or affecting or interfering with the free, safe and untrammeled public passage and traffic. This follows necessarily from the nature and purposes of our public highways. The record presents no evidence, and we may take judicial notice that it is not the fact, that in 1889, or at any subsequent time, in the street railroad world or with engineers or men of common affairs, it was deemed impracticable or inconsistent with proper and effective electrification to place the poles without the part of the highway appropriated by the traveling public and where, obviously and manifestly to common observation and intelligence, they would in a very substantial and important degree affect the ordinary and paramount use of the highway less than when placed within its traveled part. There was no evidence in the record tending to show that the appropriation of the street in part by the poles was authorized directly or through necessary *Page 298 
implication. The appropriation was at all times without authority or right and the poles were, as a matter of law, a public nuisance.
I dissent from that part of the opinion of Judge CARDOZO which suggests that the original placing of the poles was a mere error of judgment on the part of the railway company. The railway company had not the right, through any fact or rule of law, to render unsafe or inconvenient the use of the street for street purposes, except as actually required by practicable electrification. It is not in conformity with common sense or common knowledge to assume or presume that poles standing exactly and fully in the traveled part of the street affect its safety and utility no more than they would standing between the curbing and the sidewalk.
I dissent also from that part of the opinion of Judge CARDOZO which suggests that in case the poles had been originally placed where they were, with authority and right, changing conditions might have converted them into nuisances or negligent obstructions, although the authority or right had been in no wise withdrawn or the annulled. I think that if the state had expressly or through necessary implication authorized the poles to be placed as they were, the authority would have remained forceful and valid until the state, by some action, rescinded or annulled it.
I vote for affirmance, for the reasons stated.
HISCOCK, Ch. J., CHASE, HOGAN and CRANE, JJ., concur with CARDOZO, J., and COLLIN, J., concurs in result in opinion; CUDDEBACK, J., takes no part.
Judgment affirmed. *Page 299